                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


  ASHTECH CORPORATION, an Ohio                   Case No. 2:18-cv-00483-DCN
  Corporation,
                                                 MEMORANDUM DECISION AND
         Plaintiff,                              ORDER

         v.

  OUTOTEC (USA) INC., a Delaware
  corporation,

         Defendant.


                                   I. INTRODUCTION

       Pending before the Court is Plaintiff Ashtech Corporation’s Motion for Entry of

Default Judgment. Dkt. 5. This Motion is premature and procedurally improper;

therefore, the Court will DENY the Motion at this time.

                                    II. DISCUSSION

       Ashtech requests “judgment by default” against Defendant Outotec Inc. While this

may be the eventual outcome in this case—as it appears Ashtech has properly served

Outotec and Outotec has failed to appear, answer, or otherwise defend itself—default

judgement is not available at this time.

       Ashtech ignores the two-step process required by Federal Rule of Civil Procedure

55. When a defendant has “failed to plead or otherwise defend . . . the clerk must enter

the party’s default.” Fed. R. Civ. P. 55(a) (emphasis added). This is commonly called

“clerk’s entry of default” and is a prerequisite to default judgement under Rule 55(b). See

MEMORANDUM DECISION AND ORDER - 1
generally Fed. R. Civ. P. 55; Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). Once

clerk’s entry of default has been entered, a party may request the Court enter default

judgment—commonly referred to as “Court’s entry of default” or simply “default

judgment.”

       In this case, Ashtech has not asked the Clerk to enter the party’s (Outotec) default

under Rule 55(a), therefore, its request for default judgment under Rule 55(b) is

premature. Once it has complied with Rule 55(a) and obtained clerk’s entry of default

against Outotec, Ashtech can—in accordance with Rule 55(b)—renew its motion and

request default judgment.

                                       III. ORDER

   1. Ashtech’s Motion for Default Judgment (Dkt. 5) is DENIED.


                                                 DATED: December 13, 2018


                                                 _________________________
                                                 David C. Nye
                                                 U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 2
